TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00109-CV


                                       C. W., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-17-003846, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on February 20,

2020. To date, the reporter’s record has not been filed.

               Any extensions of time granted for the filing of the reporters’ records may not

exceed 30 days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Jamie K. Foley is

hereby ordered to file the reporter’s record in this case on or before March 12, 2020. If the

record is not filed by that date, Foley may be required to show cause why she should not be held

in contempt of court.

               It is ordered on March 5, 2020.



Before Chief Justice Rose, Justices Baker and Triana